DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 17 April, 2020 are being considered by the examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 121; 112.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.



Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it exceeds 150 words.  Correction is required.  See MPEP § 608.01(b) and 1826.
The specification must include a written description of the invention or discovery and of the manner and process of making and using the same, and is required to be in such full, clear, concise, and exact terms as to enable any person skilled in the art or science to which the invention or discovery appertains, or with which it is most nearly connected, to make and use the same. Appropriate correction is required. See 37 CFR 1.71(a). The disclosure is objected to because of the following informalities:
Page 6, lines 13-14 recites, “The air mixing device 100 includes a plurality of warm air guide tubes 110. Referring to FIG. 2 and FIG. 3, the plurality of warm air guide pipes 110 may be”, which should be corrected to - - The air mixing device 100 tubes110 may be - -.
Page 6, lines 18-19 recites, “formed to extend from a side toward the heater core 20 to a side toward the defrost discharge port 11, whereby he warm air discharged from the heater core 20 can be”, which should be corrected to - - formed to extend from a side toward the heater core 20 to a side toward the defrost outlet 11, whereby he warm air discharged from the heater core 20 can be - -. Similar corrections should be made at page 6, line 20.
Page 7, line 10 recites, “cold air flowing through the cold air guide passage 121 is divided by the second cold air”, which should be corrected to - - cold air flowing through the cold air guide passage[[121]] 121a and 121b is divided by the second cold air - -.  Similar corrections should be provided for at page 7, line 13; page 7, line 17; page 8,line 12 , Further, see the corresponding drawing objection above.
Page 8, line 8 recites, “toward the vent discharge port 112 relative to the second cold air guide 125. On the”, which should be corrected to - -toward the vent outlet 12 relative to the second cold air guide 125. On the - -. Similar corrections should be provide for at page 8, line 14. Further, see the corresponding drawing objection above. 
Page 8, line 9-10 recites, “contrary, if the warm air branch window 113 is dispose don the side toward the foot outlet 113 relative to the second cold wind guide 125, the warm air discharged through”, which should be corrected to - - contrary, if the warm air branch window [[113]] 13 is dispose don the side toward the foot outlet 113 relative to the second cold wind guide 125, the warm air discharged through - -. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claims 1, 5, 9, and 10 recite numerous limitations with the relative terms “warm”, “hot”, and “cold”, which render the claim indefinites as the specification does not make determinate which temperature is included by the terms. The Examiner has taken the recitation of “warm”, “hot”, and “cold” as used by Applicant for naming purposes only and does not read any particular temperature as required by the claim. Applicant may admit the terms are used for naming purposes to overcome this rejection, otherwise appropriate correction is required.
All dependent claims employing the same relative terminology, i.e. claims 2-4, 6-8, are indefinite for the same reasoning as that presented above, and further are rejected for their dependency on an indefinite claim. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by VINCENT (US8,376,819 B2 – published 19 February, 2013).
As to claim 1, VINCENT discloses an air mixing device(3; col.4, lines 46-52) that is arranged in a space(30) where hot air(31) passing through a heater core(col.4, lines 13-15) of an HVAC module and cold air(32) passing through an evaporator core(col. 4,lines 20-24) converge to mix the warm air and the cold air (figures 3a -3c; col.4, lines 53-59), comprising: 
a plurality of warm air guide tubes(50) respectively forming a warm air guide passage(col.4, lines 42-45) for guiding the warm air to a defrost outlet (11; col.4,line 45); 
a first cold air guide(20) provided on a downstream side of the warm air guide tube(figures 2 and 3a-3c, wherein 20 consists of a section at a downstream side of the warm guide tube, 50) so that a cold air guide passage (col.4,lines 38-41) guiding the cold air to a vent outlet(10) and a foot outlet (such as the other two unnamed passages shown, which may be directed as a foot outlet, in view of col. 5, lines  6-12) is formed between the warm air guide tubes (figures 3a – 3c); and 
a second cold air guide(24) installed to divide air flow through the cold air guide passage(col.6, line 4-9), 
wherein the warm air guide tube is provided with a warm air branching window(window/opening formed by the positioning of 342; col.6,lines 56-59) formed such that a portion of the warm air flowing through the warm air guide passage is branched and mixed with the cold air passing through the cold air guide passage (see figures 3a-3c).

As to claim 2, VINCENT further discloses wherein the warm air branching window(window/opening formed by the positioning of 342; col.6, lines 56-59) is formed on a surface corresponding to a downstream side of the cold air guide passage among surfaces of the figures 2 and 3a-3c, wherein the opening, defined by the surface 342 being shorter than the warm air guide tube, is formed on this surface between walls, 22, delineating the warm and cold guide passages/guide tubes, at a downstream side of the cold air guide passage, e.g., downstream relative to the upstream portion of 20 prior to the warm air guide tube 50 as shown in figure 2,  and is among surfaces of the warm air guide tube, by being along a portion of 342).

As to claim 3, VINCENT discloses wherein the vent outlet and the foot outlet are arranged on opposite sides relative to the second cold air guide(10 and the bottom unnamed outlet, which is capable of being designated as a foot outlet, shown in figure 2 and in view of figures 3a-3c, are arranged relative to upper and lower sides of the second cold air guide), and wherein the warm air branching window is positioned on a side toward the vent outlet relative to the second cold air guide (the position of the warm air branching window, which is along 342, is provided at a side which would necessarily face at least 10, as shown in figure 2 and in view of figures 3a-3c).

As to claim 4, VINCENT discloses further comprising a warm air guide plate (51) that is disposed on an upstream side of the warm air guide tube(figure 2) to guide flow of warm air that has not flowed into the warm air guide tube (col.7,lines 13-17).

As to claim 5, VINCENT discloses an HVAC module for a vehicle(figure 2; abstract, lines 7-8) comprising: 
a housing (ductwork structure shown in figure 2); 
col.4, lines 13-15) that is disposed in the housing(figure 2) and is configured to heat air to generate warm air(col.4, lines 13-15; 31); 
an evaporator core(60; col.4,lines 20-24) that disposed in the housing(figure 2) and is configured to cool air to generate cold air(col.4,lines 20-22; 32); 
an air mixing device (34; col.4, lines 46-52) that is disposed in a space(30) where the warm air passing through the heater core and the cold air passing through the evaporator core converge to mix the warm air and the cold air (figures 3a- 3c); and 
one or more valves (flaps shown in figure 2 relative to the various outlets) that control the air passing through the air mixing device to be discharged to one or more of a defrost outlet, a vent outlet and a foot outlet (as shown in figure 2 which shows the relative changed positions of each of the flaps from a closed position, grey, to an open position, black), 
wherein the air mixing device comprises: 
a plurality of warm air guide tubes (50) respectively forming a warm air guide passage(col.4, lines 42-45) for guiding the warm air to a defrost outlet (11; col.4,line 45); 
a first cold air guide(20) provided on a downstream side of the warm air guide tube(figures 2 and 3a-3c, wherein 20 consists of a section at a downstream side of the warm guide tube, 50) so that a cold air guide passage (col.4,lines 38-41) guiding the cold air to a vent outlet(10) and a foot outlet (such as the other two unnamed passages shown, which may be directed as a foot outlet, in view of col. 5, lines  6-12) is formed between the warm air guide tubes (figures 3a – 3c); and 
a second cold air guide(24) installed to divide air flow through the cold air guide passage(col.6, line 4-9), 
window/opening formed by the positioning of 342; col.6,lines 56-59) formed such that a portion of the warm air flowing through the warm air guide passage is branched and mixed with the cold air passing through the cold air guide passage (see figures 3a-3c).

As to claim 6, VINCENT further discloses wherein the warm air branching window(window/opening formed by the positioning of 342; col.6, lines 56-59) is formed on a surface corresponding to a downstream side of the cold air guide passage among surfaces of the warm air guide tube(figures 2 and 3a-3c, wherein the opening, defined by the surface 342 being shorter than the warm air guide tube, is formed on this surface between walls, 22, delineating the warm and cold guide passages/guide tubes, at a downstream side of the cold air guide passage, e.g., downstream relative to the upstream portion of 20 prior to the warm air guide tube 50 as shown in figure 2,  and is among surfaces of the warm air guide tube, by being along a portion of 342).

As to claim 7, VINCENT discloses wherein the vent outlet and the foot outlet are arranged on opposite sides relative to the second cold air guide(10 and the bottom unnamed outlet, which is capable of being designated as a foot outlet, shown in figure 2 and in view of figures 3a-3c, are arranged relative to upper and lower sides of the second cold air guide), and wherein the warm air branching window is positioned on a side toward the vent outlet relative to the second cold air guide (the position of the warm air branching window, which is along 342, is provided at a side which would necessarily face at least 10, as shown in figure 2 and in view of figures 3a-3c).

As to claim 8, VINCENT discloses further comprising a warm air guide plate (51) that is disposed on an upstream side of the warm air guide tube(figure 2) to guide flow of warm air that has not flowed into the warm air guide tube (col.7,lines 13-17).

As to claim 9, VINCENT discloses an air mixing device(3; col.4, lines 46-52) that is arranged in a space(30) where hot air(31) passing through a heater core(col.4, lines 13-15) of an HVAC module and cold air(32) passing through an evaporator core(col. 4,lines 20-24) converge to mix the warm air and the cold air (figures 3a -3c; col.4, lines 53-59), comprising: 
a plurality of warm air guide tubes(50) respectively forming a warm air guide passage(col.4, lines 42-45) for guiding the warm air to a defrost outlet (11; col.4,line 45); 
a first cold air guide(20) provided on a downstream side of the warm air guide tube(figures 2 and 3a-3c, wherein 20 consists of a section at a downstream side of the warm guide tube, 50) so that a cold air guide passage (col.4,lines 38-41) guiding the cold air to a vent outlet(10) and a foot outlet (such as the other two unnamed passages shown, which may be directed as a foot outlet, in view of col. 5, lines  6-12) is formed between the warm air guide tubes (figures 3a – 3c); 
a second cold air guide(24) installed to divide air flow through the cold air guide passage(col.6, line 4-9); and
a warm air guide plate (51) that is disposed on an upstream side of the warm air guide tube(figure 2) to guide flow of warm air that has not flowed into the warm air guide tube (col.7,lines 13-17) at a downstream side of the cold air guide passage (at least relative to the portion of 20 which resides upstream of the warm air guide tubes, as shown in figures 2 and 3a-3c)
window/opening formed by the positioning of 342; col.6,lines 56-59) formed such that a portion of the warm air flowing through the warm air guide passage is branched and mixed with the cold air passing through the cold air guide passage (see figures 3a-3c), 
wherein the vent outlet and the foot outlet are arranged on opposite sides relative to the second cold air guide(10 and the bottom unnamed outlet, which is capable of being designated as a foot outlet, shown in figure 2 and in view of figures 3a-3c, are arranged relative to upper and lower sides of the second cold air guide),
wherein the warm air branching window(window/opening formed by the positioning of 342; col.6, lines 56-59) is formed on a surface corresponding to a downstream side of the cold air guide passage among surfaces of the warm air guide tube(figures 2 and 3a-3c, wherein the opening, defined by the surface 342 being shorter than the warm air guide tube, is formed on this surface between walls, 22, delineating the warm and cold guide passages/guide tubes, at a downstream side of the cold air guide passage, e.g., downstream relative to the upstream portion of 20 prior to the warm air guide tube 50 as shown in figure 2,  and is among surfaces of the warm air guide tube, by being along a portion of 342) and is located on a side toward the vent outlet with respect to the second cold air guide (the position of the warm air branching window, which is along 342, is provided at a side which would necessarily face at least 10, as shown in figure 2 and in view of figures 3a-3c), thereby being configured such that the warm air discharged through the warm air branching window is mixed with the cold air that has passed through a passage at a side toward the vent outlet among both sides of the second cold air guide(see mixing between warm and cold airs relative to vent outlet, shown in figure 2, as shown in figures 3a-3c; further wherein warm air is discharge via the window/opening along 342 which should mingle with cold air discharged at the upper side of the second cold air guide 24 and be allowed to mixing with cold air discharged later at the exit of 20, air from a lower side of the second cold air guide 24, as there is not downstream structure hindering the mixture of warm air and cold air as described), 
and wherein the warm air guide plate(51) is configured such that the guided warm air is mixed with the cold air that has passed through a passage at a side toward the foot outlet among both sides of the second cold air guide (air which is discharged from an upper side and lower side of the second cold air guide plate can flow within space 30 of which can mix with air bypassed from flowing into the warm air guide tube, via operation of 51 to block such entrance, and flow into the mixing space 30, which can flow into one of the various outlet, such as one that is capable of being a foot outlet, as designated within col.5, lines 6- 12).

As to claim 10, VINCENT discloses an HVAC module for a vehicle(figure 2; abstract, lines 7-8) comprising: 
a housing (ductwork structure shown in figure 2); 
a heater core(col.4, lines 13-15) that is disposed in the housing(figure 2) and is configured to heat air to generate warm air(col.4, lines 13-15; 31); 
an evaporator core(60; col.4,lines 20-24) that disposed in the housing(figure 2) and is configured to cool air to generate cold air(col.4,lines 20-22; 32); 
an air mixing device (34; col.4, lines 46-52) that is disposed in a space(30) where the warm air passing through the heater core and the cold air passing through the evaporator core converge to mix the warm air and the cold air (figures 3a- 3c); and 
flaps shown in figure 2 relative to the various outlets) that control the air passing through the air mixing device to be discharged to one or more of a defrost outlet, a vent outlet and a foot outlet (as shown in figure 2 which shows the relative changed positions of each of the flaps from a closed position, grey, to an open position, black), 
wherein the air mixing device comprises: 
a plurality of warm air guide tubes (50) respectively forming a warm air guide passage(col.4, lines 42-45) for guiding the warm air to a defrost outlet (11; col.4,line 45); 
a first cold air guide(20) provided on a downstream side of the warm air guide tube(figures 2 and 3a-3c, wherein 20 consists of a section at a downstream side of the warm guide tube, 50) so that a cold air guide passage (col.4,lines 38-41) guiding the cold air to a vent outlet(10) and a foot outlet (such as the other two unnamed passages shown, which may be directed as a foot outlet, in view of col. 5, lines  6-12) is formed between the warm air guide tubes (figures 3a – 3c), 
a second cold air guide(24) installed to divide air flow through the cold air guide passage(col.6, line 4-9); and
a warm air guide plate (51) that is disposed on an upstream side of the warm air guide tube(figure 2) to guide flow of warm air that has not flowed into the warm air guide tube (col.7,lines 13-17) at a downstream side of the cold air guide passage (at least relative to the portion of 20 which resides upstream of the warm air guide tubes, as shown in figures 2 and 3a-3c)
wherein the warm air guide tube is provided with a warm air branching window(window/opening formed by the positioning of 342; col.6,lines 56-59) formed such that a portion of the warm air flowing through the warm air guide passage is branched and mixed with the cold air passing through the cold air guide passage (see figures 3a-3c), 
wherein the vent outlet and the foot outlet are arranged on opposite sides relative to the second cold air guide(10 and the bottom unnamed outlet, which is capable of being designated as a foot outlet, shown in figure 2 and in view of figures 3a-3c, are arranged relative to upper and lower sides of the second cold air guide),
wherein the warm air branching window(window/opening formed by the positioning of 342; col.6, lines 56-59) is formed on a surface corresponding to a downstream side of the cold air guide passage among surfaces of the warm air guide tube(figures 2 and 3a-3c, wherein the opening, defined by the surface 342 being shorter than the warm air guide tube, is formed on this surface between walls, 22, delineating the warm and cold guide passages/guide tubes, at a downstream side of the cold air guide passage, e.g., downstream relative to the upstream portion of 20 prior to the warm air guide tube 50 as shown in figure 2,  and is among surfaces of the warm air guide tube, by being along a portion of 342) and is located on a side toward the vent outlet with respect to the second cold air guide (the position of the warm air branching window, which is along 342, is provided at a side which would necessarily face at least 10, as shown in figure 2 and in view of figures 3a-3c), thereby being configured such that the warm air discharged through the warm air branching window is mixed with the cold air that has passed through a passage at a side toward the vent outlet among both sides of the second cold air guide(see mixing between warm and cold airs relative to vent outlet, shown in figure 2, as shown in figures 3a-3c; further wherein warm air is discharge via the window/opening along 342 which should mingle with cold air discharged at the upper side of the second cold air guide 24 and be allowed to mixing with cold air discharged later at the exit of 20, air from a lower side of the second cold air guide 24, as there is not downstream structure hindering the mixture of warm air and cold air as described), 
and wherein the warm air guide plate(51) is configured such that the guided warm air is mixed with the cold air that has passed through a passage at a side toward the foot outlet among both sides of the second cold air guide (air which is discharged from an upper side and lower side of the second cold air guide plate can flow within space 30 of which can mix with air bypassed from flowing into the warm air guide tube, via operation of 51 to block such entrance, and flow into the mixing space 30, which can flow into one of the various outlet, such as one that is capable of being a foot outlet, as designated within col.5, lines 6- 12).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The prior art cited on the PTO-892 are relevant in that each refers to an HVAC system of a vehicle, which employs a structure providing guidance of airflow directed from the evaporator and condenser.
It will be noted that US 2020/0406703 A1 cited on the PTO-892 refers to the corresponding US Pre-grant Publication of the present application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA M HOPKINS whose telephone number is (571)272-8588. The examiner can normally be reached Monday-Thursday 6:30AM - 3:30PM EST, every other Friday 6:30AM-2:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571) 272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNA M HOPKINS/Examiner, Art Unit 3763                                                                                                                                                                                            1/26/2022